DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/4/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Hu fails to provide any data that Hu’s design is applicable to a wavelength range of 8-13um. The examiner respectfully disagrees. Hu mentions a wavelength range of 700nm to 1mm (Hu, Paragraph 0090). Further, the independent claim of the instant application does not require an entirety of the design to be applicable in the 8-13um range but requires high and low emissivity within this particular wavelength range. The examiner contends that both low and high emissivity layers used in Hu’s design retain an emissivity within the claimed range at wavelengths of 8-13um. Since the emissivity depends on the material used, it is irrelevant whether Hu tests the design in that wavelength range or not, as long as the material is known to have the claimed emissivity within the wavelength range. 
The applicant also states that the modification of Advincula is not applicable, since PET has low transparency in 8-13um. The examiner respectfully disagrees, as PET is known to have varying transmittance over 8-13um, and Advincula discloses the use of coatings to increase the transmittance of the PET substrate. Further, Advincula also discloses using the PET substrate and coatings to achieve high transmittance at higher wavelengths (Advincula, Paragraph 0092). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US Publication No.: US 2019/0179176 A1 of record, “Hu”).
Regarding Claim 1, Hu discloses a thermochromic intelligent window with an adjustable emissivity (Figure 4), the window comprising:
At least one glass substrate, wherein the glass substrate is provided with an outer side facing outdoors and an inner side surface facing indoors (Figure 4, glass substrate 404b, where the bottom is the inner side);
The outer side surface is a low emissivity layer in winter, and an emissivity of the lower emissivity layer within a wavelength coverage of 8-13um is not greater than .4 (Figure 4, low emissivity layer 402; Paragraph 0089 discloses the use of ITO for the low emissivity layer, which is known to have a lower emissivity not greater than .4), and 
The outer side surface is a high emissivity layer in summer, and an emissivity of the high emissivity layer within a wavelength coverage of 8-13um is not less than .88 (Figure 4, high emissivity layer 402, where Paragraphs 0114-0115 discloses that the high emissivity layer comprises hydrogel, which is known to have a high emissivity greater than .88);
The high emissivity layer has a sunlight regulating function, has a high sunlight transmittance when a temperature falls below a transformation temperature of the high emissivity layer and has a low sunlight transmittance when a temperature rises above the transformation temperature of the high emissivity layer (Paragraphs 0115-0116).

	Regarding Claim 2, Hu discloses the window according to claim 1, wherein the emissivity of the high emissivity layer within a wavelength coverage of 8-13um is not less than 0.95 (PNIPAm hydrogel is known to have an emissivity of .95 or higher).

	Regarding Claim 3, Hu discloses the window according to claim 1, wherein the low emissivity layer is transparent indium tin oxide (Figure 2 discloses the use of transparent indium tin oxide for the low emissivity layer).

	Regarding Claim 4, Hu discloses the window according to claim 3, wherein the low emissivity layer can shield infrared light with a wavelength of 1400nm or more (Figure 2 discloses low emissivity layers that can shield infrared light with a wavelength of 1100nm or more which overlaps with the claimed range).

	Regarding Claim 5, Hu discloses the window according to claim 1, wherein the high emissivity layer comprises a hydroxypropyl cellulose hydrogel layer (Paragraph 0113; Paragraph 0248). 

	Regarding Claim 6, Hu discloses the window according to claim 5, wherein the high emissivity layer further comprises a first polyethylene layer and a second polyethylene layer, and the hydroxypropyl cellulose hydrogel layer is wrapped between the first polyethylene layer and the second polyethylene layer (Paragraphs 0248-0251). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Advincula et al (US Publication No.: US 2009/0233077 A1 of record, “Advincula”). 
Regarding Claim 7, Hu discloses the window according to claim 6.
Hu fails to disclose that the transmittance of the first polyethylene layer and the second polyethylene layer within a wavelength coverage of 8-13um is not less than 80%.
However, Advincula discloses a similar layer where the transmittance of the first polyethylene layer and the second polyethylene layer within a wavelength coverage of 8-13um is not less than 80% (Advincula, Paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Hu to have a polyethylene layer with a transmittance not less than 80% as disclosed by Advincula. One would have been motivated to do so for the purpose of optimizing the window’s anti-reflective properties (Advincula, Paragraph 0056). 

Claims 8-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kunert (US 6,589,613 B1 of record). 
Regarding Claim 8, Hu discloses a thermochromic intelligent window with an adjustable emissivity (Figure 4), the window comprising:
At least one glass substrate (Figure 4, glass substrate 404b), wherein the window further comprises:
At least one low emissivity layer, an emissivity of the lower emissivity layer within a wavelength coverage of 8-13um is not greater than .4, and the low emissivity layer being arranged on a side surface of the glass substrate (Figure 4, low emissivity layer 402; Paragraph 0089 discloses the use of ITO for the low emissivity layer, which is known to have a lower emissivity not greater than .4), and 
At least one high emissivity layer in summer, an emissivity of the high emissivity layer within a wavelength coverage of 8-13um is not less than .88 (Figure 4, high emissivity layer 402, where Paragraphs 0114-0115 discloses that the high emissivity layer comprises hydrogel, which is known to have a high emissivity greater than .88);
The high emissivity layer has a sunlight regulating function, has a high sunlight transmittance when a temperature falls below a transformation temperature of the high emissivity layer and has a low sunlight transmittance when a temperature rises above the transformation temperature of the high emissivity layer (Paragraphs 0115-0116).
Hu fails to disclose that the high emissivity layer is arranged on the other side of surface of the glass substrate; and a window frame, the window frame being provided with at least one rotating shaft, allowing the high emissivity layer or the low emissivity layer to face outdoors via the rotating shaft. 
However, Kunert discloses a similar window where the high emissivity layer is arranged on the other side of surface of the glass substrate; and a window frame, the window frame being provided with at least one rotating shaft, allowing the high emissivity layer or the low emissivity layer to face outdoors via the rotating shaft (Kunert, Figure 4, high emissivity layer 20, glass substrate 14, low emissivity layer 13, frame 2, rotating shaft 6; Column 10, l.40-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Hu to include a rotating shaft and frame as disclosed by Kunert. One would have been motivated to do so for the purpose of optimizing heat dissipation based on external temperatures (Kunert, Column 10, l.1-2). 

	Regarding Claim 9, Hu in view of Kunert discloses the window according to claim 8, wherein the emissivity of the high emissivity layer within a wavelength coverage of 8-13um is not less than 0.95 (PNIPAm hydrogel is known to have an emissivity of .95 or higher).

	Regarding Claim 10, Hu in view of Kunert discloses the window according to claim 8, wherein the low emissivity layer is transparent indium tin oxide (Figure 2 discloses the use of transparent indium tin oxide for the low emissivity layer).

	Regarding Claim 11, Hu in view of Kunert discloses the window according to claim 10, wherein the low emissivity layer can shield infrared light with a wavelength of 1400nm or more (Figure 2 discloses low emissivity layers that can shield infrared light with a wavelength of 1100nm or more which overlaps with the claimed range).

	Regarding Claim 12, Hu in view of Kunert discloses the window according to claim 8, wherein the high emissivity layer comprises a hydroxypropyl cellulose hydrogel layer (Paragraph 0113; Paragraph 0248). 

	Regarding Claim 13, Hu in view of Kunert discloses the window according to claim 12, wherein the high emissivity layer further comprises a first polyethylene layer and a second polyethylene layer, and the hydroxypropyl cellulose hydrogel layer is wrapped between the first polyethylene layer and the second polyethylene layer (Paragraphs 0248-0251). 

	Regarding Claim 15, Hu in view of Kunert discloses the window according to claim 8.
	Hu fails to disclose that the high emissivity layer faces outdoors in summer and the low emissivity layer faces outdoors in winter.
	However, Kunert discloses a similar window where the high emissivity layer faces outdoors in summer and the low emissivity layer faces outdoors in winter (Kunert, Column 9, l. 57 – Column 10, l. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Hu to change the outer layers as disclosed by Kunert. One would have been motivated to do so for the purpose of optimizing heat dissipation based on external temperatures (Kunert, Column 10, l.1-2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kunert in further view of Advincula.
Regarding Claim 14, Hu in view of Kunert discloses the window according to claim 13.
Hu fails to disclose that the transmittance of the first polyethylene layer and the second polyethylene layer within a wavelength coverage of 8-13um is not less than 80%.
However, Advincula discloses a similar layer where the transmittance of the first polyethylene layer and the second polyethylene layer within a wavelength coverage of 8-13um is not less than 80% (Advincula, Paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Hu to have a polyethylene layer with a transmittance not less than 80% as disclosed by Advincula. One would have been motivated to do so for the purpose of optimizing the window’s anti-reflective properties (Advincula, Paragraph 0056). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871